Citation Nr: 0731156	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-21 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 14, 1977 to 
March 8, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO), which denied the benefit sought on appeal.   


FINDING OF FACT

The appellant had no wartime service, serving on active duty 
from November 14, 1977 to March 8, 1978; and he was not 
discharged from service due to disability during a period of 
war.  


CONCLUSION OF LAW

The appellant does not meet the threshold service eligibility 
requirements for the receipt of nonservice-connected pension 
benefits. 38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.314 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006), does not apply in the instant case.  

The only issue before the Board here is whether the appellant 
meets the basic entitlement requirements to be entitled to 
pension benefits.  See 38 C.F.R. § 3.3(a)(3).  There are four 
alternative criteria under which basic entitlement exists, 
all of which requires that some part of the veteran's period 
of active service be within one or more periods of war.  Id.  
The record includes verification of the appellant's service.  
Because qualifying service for pension benefits and how it 
may be established are matters outlined in statute and 
regulation, the Board's review is limited to interpretation 
of the pertinent law and regulations.
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

A veteran is defined as a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The payment of nonservice-connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from a nonservice-connected disability which is not the 
result of willful misconduct, but only where the veteran has 
the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 
3.3, 3.314(b).  

A veteran meets the necessary service requirements for basic 
entitlement if he served in active military, naval or air 
service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3).

The Vietnam era and Persian Gulf War are periods of war. 38 
U.S.C.A. § 101(11). Section 101(29) of Title 38 U. S. Code 
states that Vietnam Era means: (A) That period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam (emphasis 
added) during that period. (B) The period beginning on August 
5, 1964, and ending on May 7, 1975, in all other cases. 38 
U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

The term "Persian Gulf War" means the period beginning on 
August 2, 1990, and ending on the date thereafter prescribed 
by Presidential proclamation or by law.

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant's period of active service is delimited by the 
service dates of November 14, 1977 and March 8, 1978, the 
beginning and ending dates of his active service.  These 
dates have been documented in multiple letters from VA's 
Records Management Center in St. Louis, Missouri; as well as 
a "BIRLS DATA" report.  The claims file does not contain a 
copy of the veteran's DD Form 214.  The veteran has not 
disputed these dates and has used these service dates himself 
in application submissions.  The Board recognizes that the 
appellant is a "veteran," and that he completed more than 90 
days of active service.  His period of active service (or any 
portion of it), however, was not completed during a period of 
war.

There is no indication that the service information pertinent 
to the claimant is incorrect and verification of service 
indicates no wartime service.  The veteran's period of 
service from November 14, 1977 and March 8, 1978 do not 
include any time within a period of war.  That period lies 
after the ending date of the Vietnam Era (May 7, 1975, and 
before the starting date of the Persian Gulf War (August 2, 
1990).  Therefore, the Board finds that the appellant's 
service does not meet the threshold requirements for 
eligibility for VA pension benefits as outlined above.

In sum, the appellant's service does not meet the threshold 
criteria for basic eligibility for nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  
He is not shown to have served on active duty during a period 
of war.  A claim by a claimant whose service department 
records fail to show threshold eligibility lacks legal merit 
or legal entitlement and must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Court held 
that in case where law, as opposed to the facts, is 
dispositive of the claim, claim should be denied or appeal to 
Board terminated because of absence of legal merit or lack of 
entitlement under law).

Because the appellant's service does not meet the criteria 
described, he does not meet the basic eligibility 
requirements for nonservice-connected pension, and the claim 
must be denied based on a lack of entitlement under the law.


ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is not established, and the appeal is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


